Exhibit 10.2

TABLE OF CONTENTS

 

ARTICLES

      PAGE & SA
NUMBER

1.

   Quantity, Model and Description    1, SA-20

2.

   Delivery Schedule    1, SA-20

3.

   Price    1, SA-20

4.

   Payment    2, SA-20

5.

   Miscellaneous    2, SA-20

TABLE

      SA NUMBER

1.

  

777-200ER Aircraft Information Table: [CONFIDENTIAL PORTION

 

OMITTED AND FILED SEPARATELY WITH THE

 

COMMISSION PURSUANT TO A REQUEST FOR

 

CONFIDENTIAL TREATMENT]

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   Original Purchase
Agreement, SA-3,
SA-17 & SA-18

 

1-1.

  

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION

 

OMITTED AND FILED SEPARATELY WITH THE

 

COMMISSION PURSUANT TO A REQUEST FOR

 

CONFIDENTIAL TREATMENT]

  

 

SA-1

  

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year

  

 

1-2.

  

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION

 

OMITTED AND FILED SEPARATELY WITH THE


 

COMMISSION PURSUANT TO A REQUEST FOR


 

CONFIDENTIAL TREATMENT]

  

 

SA-2 & SA-6

 

            P.A. No. 1980                         SA-24             Table of
Contents, Page i   BOEING PROPRIETARY      



--------------------------------------------------------------------------------

  

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year

 

  

1-3.

  

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION


 

OMITTED AND FILED SEPARATELY WITH THE


 

COMMISSION PURSUANT TO A REQUEST FOR


 

CONFIDENTIAL TREATMENT]

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

  

SA-4, SA-5,

SA-6, SA-7 & SA-9

1-4.

  

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

  

SA-5, SA-6 &

SA-9

1-5.

  

777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

  

SA-10, SA-11,

SA-12 & SA-15

 

            P.A. No. 1980                         SA-24             Table of
Contents, Page ii  

BOEING PROPRIETARY

     



--------------------------------------------------------------------------------

1-6.

  

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-13

1-7.

  

777-323ER [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Jul. [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] Base Year

   SA-24

TABLE

      SA NUMBER

2.

  

777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-15 & SA-16

3.

  

777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
([CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT])


   SA-15 & SA-16

 

            P.A. No. 1980                         SA-24             Table of
Contents, Page iii   BOEING PROPRIETARY      



--------------------------------------------------------------------------------

  

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

  

EXHIBIT

      SA NUMBER

A.

   Aircraft Configuration   

A1.

   Aircraft Configuration – 777-323ER    SA-20

B.

   Aircraft Delivery Requirements and Responsibilities    SA-20

C.

   Defined Terms    SA-20

SUPPLEMENTAL EXHIBITS

   SA NUMBER

AE1.

   Escalation Adjustment Airframe and Optional Features - 777-323ER    SA-20

BFE1.

   BFE Variables   

BFE1-2.

   BFE Variables - 777-323ER    SA-24

CS1.

   Customer Support Variables   

CS1-2

   Customer Support Variables - 777-323ER    SA-20

SLP1

   Service Life Policy Components   

EE1-BR1.

   Engine Escalation and Engine Warranty    SA-15

EE1-2.

   Engine Escalation, Engine Warranty and Patent Indemnity – 777-323ER    SA-20

 

            P.A. No. 1980                         SA-24             Table of
Contents, Page iv   BOEING PROPRIETARY      



--------------------------------------------------------------------------------

LETTER AGREEMENTS

      PA or SA NUMBER

6-1162-AKP-070

   Miscellaneous Commitments for
Model 737, 757, 767 and 777 Aircraft   

6-1162-AKP-071R1

   Purchase Obligations    PA3219

6-1162-AKP-072R3

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]    SA-20

6-1162-AKP-073R1

   Accident Claims and Litigation    PA3219

6-1162-AKP-109R3

   Business Considerations    SA-20

6-1162-AKP-110R3

   Aircraft Purchase Rights and Substitution Rights    SA-20

Attachment A

   Description and Price for Eligible Models    SA-20

Attachment B

   Information Regarding MADP Rights    SA-24

Attachment C

   Information Regarding QADP Rights    SA-23

Attachment D

   Forms of Purchase Agreement Supplement    SA-20

Attachment E

   Letter Agreements    SA-20

Attachment F

   Information regarding MADP and QADP Rights if no 787s are reconfirmed   
SA-20

6-1162-AKP-111

   Aircraft Performance Guarantees   

AAL-PA-1980-LA-1003346

   Aircraft Performance Guarantees - 777-323ER    SA-20

AAL-PA-1980-LA-04205R2

   Aircraft Performance Guarantees – 777-323ER    SA-24

6-1162-AKP-112

   Spares Matters   

6-1162-AKP-113

   Model 777 Miscellaneous Commitments   

6-1162-AKP-114R1

   Installation of Cabin Systems Equipment    SA-22

AAL-PA-1980-LA-1003493

   Installation of Cabin Systems Equipment – 777-323ER    SA-20

6-1162-AKP-115

   Component and System Reliability Commitments   

6-1162-AKP-116

   Price Adjustment on Rolls-Royce Engines   

6-1162-AKP-117

   Delivery Schedule   

6-1162-AKP-118R2

   Confidentiality    SA-20

6-1162-AKP-204

   Multiple Operating Weight Program Model 777-200IGW Aircraft    SA-6

AAL-PA-1980-LA-1003536R1

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]    SA-21

AAL-PA-1980-LA-1003344

   Open Configuration Matters -777-323ER    SA-20

AAL-PA-1980-LA-1104563

   Performance Guarantees for Rights Aircraft    SA-23

 

            P.A. No. 1980                         SA-24             Table of
Contents, Page v   BOEING PROPRIETARY      



--------------------------------------------------------------------------------

Supplemental Agreement No. 24

to

Purchase Agreement No. 1980

between

The Boeing Company

and

AMERICAN AIRLINES, INC

Relating to Boeing Model 777 Aircraft

THIS SUPPLEMENTAL AGREEMENT, entered into this                     day of May,
2011, (SA-24) by and between THE BOEING COMPANY, a Delaware corporation with
offices in Seattle, Washington, (Boeing) and American Airlines, Inc. (Customer);

RECITALS:

WHEREAS, Boeing and Customer entered into Purchase Agreement No. 1980 dated as
of October 31, 1997, as amended and supplemented (capitalized terms used herein
without definition shall have the meanings specified therefor in such Purchase
Agreement) relating to Boeing Model 777 aircraft (the Purchase Agreement); and

WHEREAS, Customer has provided notice to exercise as a [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]; and

NOW THEREFORE, In consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

 

1. Table of Contents:

The “Table of Contents” to the Purchase Agreement is deleted in its entirety and
a revised “Table of Contents” attached hereto and identified with an “SA-24”
legend, is substituted in lieu thereof to reflect the changes made by this
SA-24.

 

2. Table 1-7:

Table 1-7 entitled 777-323ER [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft
Delivery, Description, Price and Advance Payments is deleted in its entirety and
a revised Table 1-7, attached hereto, is substituted in lieu thereof to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

P.A. No. 1980   i   SA-24       BOEING PROPRIETARY  



--------------------------------------------------------------------------------

3. Supplemental Exhibit BFE1-2:

Supplemental Exhibit BFE1-2 entitled Buyer Furnished Equipment Variables
relating to Boeing Model 777-323ER Aircraft is deleted in its entirety and a
revised BFE1-2, attached hereto, is substituted in lieu thereof to set forth the
preliminary BFE [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

4. Letter Agreement No. 6-1162-AKP-110R3:

Attachment B entitled Information Regarding MADP Rights to Letter Agreement
No. 6-1162-AKP-110R3 entitled Aircraft Purchase Rights and Substitution Rights
is deleted in its entirety and a revised Attachment B, attached hereto, is
substituted in lieu thereof [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] via this
SA-24.

b. Nothing in this SA-24 precludes Customer from hereafter exercising its
Substitution Right in accordance with Paragraph 5 of Letter Agreement
No. 6-1162-AKP-110R3 entitled Aircraft Purchase Rights and Substitution Rights.

 

5. Letter Agreement No. AAL-PA-1980-LA-04205R1:

Letter Agreement No. AAL-PA-1980-LA-04205R1 entitled Aircraft Performance
Guarantees – 777-323ER is deleted in its entirety and a revised Letter Agreement
No. AAL-PA-1980-LA-04205R2, attached hereto, is substituted in lieu thereof to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT], which is being exercised via this
SA-24.

EXPIRATION. This SA-24 is valid through May 31, 2011, at which time it will
expire if not executed by both parties hereto.

 

P.A. No. 1980   ii   SA-24       BOEING PROPRIETARY  



--------------------------------------------------------------------------------

The Purchase Agreement will be deemed to be amended to the extent provided
herein and as so amended will continue in full force and effect. In the event of
any inconsistency between the above provisions and the provisions contained in
the referenced exhibits to this Supplemental Agreement No. 24, the terms of the
exhibits will control.

EXECUTED IN DUPLICATE as of the day and year first above written.

 

THE BOEING COMPANY

        AMERICAN AIRLINES, INC.

By:  

          By:       

 

Name:

  Christopher L Odegard      Name:      

 

Its:  

   Attorney-In-Fact      Its:      

 

P.A. No. 1980   iii   SA-24       BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Table 1-7

777-323ER [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft

Aircraft Delivery, Description, Price and Advance Payments

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

AAL-PA-01980    

SA-20 APR 55725

   

SA-22, SA-23 and SA-24 APR 56305

  Boeing Proprietary   SA-23     Page 1



--------------------------------------------------------------------------------

BUYER FURNISHED EQUIPMENT VARIABLES

between

THE BOEING COMPANY

and

American Airlines, Inc.

Supplemental Exhibit BFE1-2

to Purchase Agreement Number 1980

 

P.A. No. 1980   BFE1-2   SA-24     Page 1   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

BUYER FURNISHED EQUIPMENT VARIABLES

relating to

BOEING MODEL 777-323ER AIRCRAFT

This Supplemental Exhibit BFE1-2 contains supplier selection dates, on-dock
dates and other requirements applicable to the Model 777-323ER aircraft
(Aircraft).

 

1. Supplier Selection.

Customer will:

Select and notify Boeing of the suppliers and part numbers of the following BFE
items by the following dates:

 

[CONFIDENTIAL PORTION OMITTED

   

AND FILED SEPARATELY WITH THE

 

COMMISSION PURSUANT TO A

   

REQUEST FOR CONFIDENTIAL

 

TREATMENT]

  N/A

[CONFIDENTIAL PORTION OMITTED

 

AND FILED SEPARATELY WITH THE

   

COMMISSION PURSUANT TO A

 

REQUEST FOR CONFIDENTIAL

   

TREATMENT]

 

[CONFIDENTIAL PORTION OMITTED

   

AND FILED SEPARATELY WITH THE

 

COMMISSION PURSUANT TO A

  ***

REQUEST FOR CONFIDENTIAL

 

TREATMENT]

   

**         [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

***       [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

P.A. No. 1980   BFE1-2   SA-24     Page 2   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

2. On-dock Dates and Other Information.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:

 

Item

                Preliminary On-Dock Dates     

                [CONFIDENTIAL PORTION

OMITTED AND FILED SEPARATELY

WITH THE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL

TREATMENT] 2012

[CONFIDENTIAL PORTION OMITTED

AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A

REQUEST FOR CONFIDENTIAL

TREATMENT] 2012

   

Aircraft

  

Aircraft

Seats

 

[CONFIDENTIAL

  

PORTION

Galleys/Furnishings

 

OMITTED

  

AND FILED

Antennas & Mounting Equipment

 

SEPARATELY

  

WITH

Avionics

 

THE

  

COMMISSION

Cabin Systems Equipment

 

PURSUANT

  

TO A

Miscellaneous Emergency Equipment

 

REQUEST

  

FOR

Textiles/Raw Material

 

CONFIDENTIAL

  

TREATMENT]

 

Item

                Preliminary On-Dock Dates     

                [CONFIDENTIAL PORTION

OMITTED AND FILED SEPARATELY

WITH THE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL

TREATMENT] 2013

[CONFIDENTIAL PORTION OMITTED

AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A

REQUEST FOR CONFIDENTIAL

TREATMENT] 2013

   

Aircraft

  

Aircraft

Seats

 

[CONFIDENTIAL

  

PORTION

 

P.A. No. 1980   BFE1-2   SA-24     Page 3   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

   

Galleys/Furnishings

 

OMITTED

  

AND FILED

Antennas & Mounting Equipment

 

SEPARATELY

  

WITH

Avionics

 

THE

  

COMMISSION

Cabin Systems Equipment

 

PURSUANT

  

TO A

Miscellaneous Emergency Equipment

 

REQUEST

  

FOR

Textiles/Raw Material

 

CONFIDENTIAL

  

TREATMENT]

 

P.A. No. 1980   BFE1-2   SA-24     Page 4   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Item

                Preliminary On-Dock Dates     

                [CONFIDENTIAL PORTION

OMITTED AND FILED SEPARATELY

WITH THE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL

TREATMENT] 2013

[CONFIDENTIAL PORTION OMITTED

AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A

REQUEST FOR CONFIDENTIAL

TREATMENT] 2013

   

Aircraft

  

Aircraft

Seats

 

[CONFIDENTIAL

  

PORTION

Galleys/Furnishings

 

OMITTED

  

AND FILED

Antennas & Mounting Equipment

 

SEPARATELY

  

WITH

Avionics

 

THE

  

COMMISSION

Cabin Systems Equipment

 

PURSUANT

  

TO A

Miscellaneous Emergency Equipment

 

REQUEST

  

FOR

Textiles/Raw Material

 

CONFIDENTIAL

  

TREATMENT]

 

3. Additional Delivery Requirements - Import.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1980   BFE1-2   SA-24     Page 5   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement 6-1162-AKP-110R3 (Model 777)

Information Regarding MADP Rights

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION PURSUANT TO A

REQUEST FOR CONFIDENTIAL

TREATMENT]

                                                                                
                                                                                
                                                                       

 

PA No. 1980   SA No. 24   Page 1 of 1



--------------------------------------------------------------------------------

LOGO [g199248g49a23.jpg]   

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

      

 

AAL-PA-1980-LA-04205R2

American Airlines, Inc.

P.O. Box 619616

Dallas-Fort Worth Airport, Texas 75261-9616

 

  Subject: Aircraft Performance Guarantees – 777-323ER  

 

  Reference: Purchase Agreement No. PA-1980 (Purchase Agreement) between The
Boeing Company (Boeing) and American Airlines, Inc. (Customer) relating to
Model 777-323ER aircraft (Aircraft)  

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

For the Aircraft set forth in Table 1-7, which are exercised via Supplemental
Agreements No. 22, 23 and 24, Boeing agrees to provide Customer with the
guarantees set forth in Attachment A hereto. These guarantees are exclusive and
will expire upon delivery of the Aircraft to Customer.

1.      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

  2. Confidential Treatment.

The information contained herein represents confidential business information
and has value precisely because it is not available generally or to other
parties. Customer will limit the disclosure of its contents to employees of
Customer with a need to know the contents for purposes of helping Customer
perform its obligations under the Purchase Agreement and who understand they are
not to disclose its contents to any other person or entity without the prior
written consent of Boeing.

 

AAL-PA-1980-LA-04205R2   SA-24 Performance Guarantees – 777-323ER   Page 1  
BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g199248g49a23.jpg]   

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

      

 

 

Very truly yours,

  

THE BOEING COMPANY

  

By    

       

Its

   Attorney-In-Fact   

ACCEPTED AND AGREED TO this

  

Date: 

       

American Airlines, Inc.

  

By 

       

Its

       

 

AAL-PA-1980-LA-04205R2   SA-24 Performance Guarantees – 777-323ER   Page 2  
BOEING PROPRIETARY  